Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-38 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 1/7/22, Applicant amended the independent claims with new features.  Applicant’s Remarks address these features.  See the new citations and motivation to Karner below that address these new features. 
Also, Applicant’s Remarks concerning the viewing the display feature in the independent and dependent claims is addressed with the addition of Menendez below.
Also, based on Applicant’s 4/2/21 claim amendments and Remarks, the 101 is no longer found to apply. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19, 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (20110204847) in view of Karner (20130151293) in view of Menendez  (20160042401).

Claims 1, 25, 38.    Turner discloses a method for charging a battery of a mobile energy storage and power consumption device installed on an electric vehicle (EV) at a selected EV charging apparatus among a plurality of EV charging apparatuses, the method comprising:
controlling, by a processing device of a server remote from the EV charging apparatuses (Figs. 1, 2),
determining, from advertisement information, a target advertisement in accordance with i) identification information identifying the EV, wherein the identification information identifying the EV is determined based on one or more information about the EV acquired by a sensor of the selected EV charging apparatus, ii) profile information for the EV or at least one user of the EV, and iii) advertisement characteristic information included in the advertisement information and corresponding to the target advertisement (see Fig. 1 with server 170 and this data at item 170: “[47]… data about a user's identification, address, account, usage history, vehicle, and/or other such user data” ; and the target ad can be provided based on vehicle info or user info at item 170: “[80]… The targeted advertisement can be selected based on information about the user determined from stored user data (e.g., user data 170).  For example, the user data can include demographic information about the user (e.g., age, sex, personal interests, home address, make and model of electric vehicle) that can be used to select an advertisement that is appropriate for the user and their likely consumer preferences.”; see here for targeting based on user info, Fig. 3, item 340; Turner further discloses identifying the vehicle via a sensor: “[5]… advertising which appears on all or a portion of the EVCS/EVSE based at least in part on a recognition by the EVCS/EVSE of the make, model, year of manufacture, installed accessories, or other characteristic of a vehicle which has been connected to the EVCS/EVSE for charging”; sensor and recognize and id the vehicle at [64]; also , Fig. 1 item 170 and [47, 80] stores and uses vehicle info).
While Turner discloses, as shown preceding, wherein the identification information identifying the EV is determined based on one or more information about the EV acquired by a sensor of the selected EV charging apparatus ([5, 64]), Turner does not explicitly disclose based on one or more images of the EV acquired by an image sensor of the selected EV charging apparatus.  That is, Turner discloses identifying the particular vehicle with a sensor at the EV charging apparatus but not explicitly that the sensor is a camera or image sensor.  Applicant’s Spec describes this feature at  [37, 56].  However, Karner discloses electric vehicles and charging stations [5, 6] and image sensors at the charging stations for identifying the electric vehicle 
Turner further discloses when information indicating charging of the battery of the mobile energy storage and power consumption device of the EV is to be performed at the selected EV charging apparatus is determined, transmitting, over the communication network, target advertisement information indicating the target advertisement and with identification information including at least one of an identifier of the selected EV charging apparatus or an identifier of a wireless communication device of the at least one user, to cause display of the target advertisement at least one display, in which the at least one display includes at least one of a display of the selected EV charging apparatus (Fig. 3, item 240, items 348, item 350, item 351, item 364 show tracking particular session/user; also see targeted ads and tracking at Fig. 9; Figs. 5-8, 11-18 show ads at the EV charging station); and
receiving, over the communication network, from at least one of the selected EV charging apparatus or the wireless communication device of the at least one user, advertisement delivery information indicating when the mobile energy storage and power consumption device is at or connected by an electric power cable with the selected EV charging apparatus, identity of the EV or the at least one user, and information describing rendering of the target advertisement on the display of the 
Turner does not explicitly disclose wherein the image sensor and the processor are configured for performing facial recognition processing for determining presence of a registered user of the EV; performing object recognition processing for identifying the EV from an image of the EV.  However, Turner further discloses identifying the vehicle via a sensor  (“[5]… advertising which appears on all or a portion of the EVCS/EVSE based at least in part on a recognition by the EVCS/EVSE of the make, model, year of manufacture, installed accessories, or other characteristic of a vehicle which has been connected to the EVCS/EVSE for charging”) and identifying the user by recognizing (“[64]… If the user is recognized as an authorized user, a code can be transmitted from the back office to the EVSE/EVSE authorizing use of the EVCS/EVSE.”).  And, Karner discloses electric vehicles and charging stations [5, 6] and image sensors at the charging stations for identifying the electric vehicle and/or user before charging and also facial recognition ([68, 69]; see optical recognition device at [69] and claims 7, 17).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Karner’s electric vehicle and charging and facial recognition for identifying the user to Turner’s electric vehicle and charging and recognizing the user.  One would have been motivated to do this in order to better identify the user and/or vehicle.
Turner does not explicitly disclose and sensing presence of a user viewing the display.  See Applicant Spec at [33, 37] for description of this feature.  However, Turner 
	In further regards to claim 25, Turner further discloses an electric power charging device; and a processor and a memory including instructions which, when executed by the processor, control (Fig. 1, 2, 18): supplying electric energy from the power charging device via an electric power cable (Figs. 11-18);…wherein the target advertisement information is transmitted from an external apparatus at least a predetermined time length before an expected start time of charging of the battery of the mobile energy storage and power consumption device of the EV at the apparatus (Figs. 1, 2, 3; [50, 75] show transferring the ad info before the ad is needed for display); storing, in the 
	In an alternative interpretation, Turner also discloses providing the ad after the user connects to the charger but before the charging begins (Fig 8, [71], Figs. 16-18, [80]). 
Claim 2.    Turner further discloses the method of claim 1, wherein the wireless communication device is a smart phone or tablet ([57, 93, 102-104] and see phone and smart phone).
Claim 3. Turner further discloses the method of claim 1, wherein the target advertisement information is transmitted according to a request for charging of the EV from the at least one user received over the communication network, such that the target advertisement is received at the at least one of the selected EV charging apparatus or the wireless device before an expected start time of charging of the battery of the mobile energy storage and power consumption device of the EV at the selected EV charging apparatus (Fig 8, [71], Figs. 16-18, [80]).

Claim 5.    Turner further discloses the method of claim 1, further comprising: controlling, by the processing device, receiving, over the communication network, the advertisement information (Figs. 1-3).
Claim 6, 27.  Turner further discloses the method of claim 1, wherein the advertisement delivery information includes sensor related information indicating a time period the at least one user viewed the target advertisement on the at least one display (Fig. 3 items 346, 348; [70] and time).
Claim 7. Turner does not explicitly disclose the method of claim 6, wherein the sensor related information is based on image data from a camera of the selected EV charging apparatus obtained from imaging a vicinity including the at least one display.   However, Karner discloses electric vehicles and charging stations [5, 6] and image sensors at the charging stations for identifying the electric vehicle and/or user before charging ([68, 69]; see optical recognition device at [69] and claims 7, 17).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Karner’s image sensors to Turner’s tracking users and response.  One would have been motivated to do this in order to better track and target users.
Alternatively, in regards to claim 7, Turner does not explicitly disclose the method of claim 6, wherein the sensor related information is based on image data from a 
Claim 8.  Turner further discloses the method of claim 6, further comprising: controlling, by the processing device, determining from related information a time period the at least one user viewed the target advertisement on the at least one display (Fig. 3 items 346, 348; [70] and time).  Turner does not explicitly disclose using a sensor to determining ad viewing time.  However, Menendez discloses an electric vehicle charging station (Abstract) and camera [6, 32] and tracking proximate users [6, 33]  and sensing presence of a user viewing the display including time viewing or time viewing ads ([12, 8]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Menendez’s camera to sense user viewing to Turner’s tracking user viewing.  One would have been motivated to do this in order to better track user viewing times.
            Claim 9, 31.    Turner further discloses the method of claim 1, further comprising: controlling, by the processing device, receiving, over the communication network, a request for charging from the mobile energy storage and power consumption device of the EV (Figs. 5, 6); determining the selected EV charging apparatus from among the plurality of EV charging apparatuses for charging of the battery of the EV, according to 
transmitting, over the communication network, charging instructions to the mobile energy storage and power consumption device indicating the selected EV charging apparatus, wherein the target advertisement information is transmitted when the charging instructions are transmitted (Figs. 5-8, 15-17).
Turner does not explicitly disclose and an expected time for the charging.  However, Turner at [94] and Table 1 disclose state of charging event.  And, Menendez discloses charging meter and length of time til charging complete [10].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Menendez length of time til charging done to Turner’s charging info (like Fig. 16 item 1) .  One would have been motivated to do this in order to better provide relevant charging info.
	Claim 10.    Turner does not explicitly disclose method of claim 9, wherein the charging instructions indicate location of a slot in a parking lot at which the selected EV charging apparatus is located.  However, Turner discloses multi charge stations in neighborhoods [94] and charging station location [60].  And, Menedez discloses these features [14].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Menedez location of charging apparatus to Turner’s multiple charging apparatus and charging location.  One would have been motivated to do this in order to better help users be able to charge.

Claim 11.    Turner further discloses the method of claim 1, further comprising:
controlling, by the processing device, based on the advertisement delivery information, storing in a memory log information indicating a number of times and times when the target advertisement is displayed at a given EV charging apparatus or a given computing device and identity of at least one of the given EV charging apparatus or a given user of the given EV charging apparatus ([70]).
Claim 12.    Turner further discloses the method of claim 11, further comprising: controlling, by the processing device, transmitting the log information, over the communication network, to an external apparatus associated with the advertisement information; and receiving, over the communication network, payment information determined based on the log information ([70]; and see [72, 89] and Fig. 20 for payment info).
Claim 13.    Turner further discloses the method of claim 12, further comprising: controlling, by the processing device, determining from the payment information an allocation amount of advertiser fees to credit towards an operating cost of the selected EV charging apparatus, in which the operating cost includes cost of obtaining communication network services for the selected EV charging apparatus (Targeted Advertising offsets costs [83, 86]; Turner discloses a portion or percentage to offset at [86]).
Claim 14.    Turner further discloses the method of claim 12, further comprising: controlling, by the processing device, determining from the payment information an allocation amount of advertiser fees to credit towards cost of electrical energy supplied 


Claim 15.    Turner does not explicitly disclose method of claim 14, wherein the allocation amount is based on a determination of length of time a given advertisement of a given advertiser displayed at the at least one display was viewed by the at least one user.  However, Turner discloses a portion or percentage based on ad revenue from the ads [86] reports on ad display [70]. And, Menendez discloses tracking length of time of display [8, 46]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Turner’s sharing of ad related revenues can be related to the amount that ads are actually shown.  One would have been motivated to do this in order to better correlate ad fee sharing with actual ad showing.



Claim 16.   Turner further discloses the method of claim 1, further comprising: controlling, by the processing device, receiving second advertisement delivery information indicating display of a supplemental advertisement of a second advertiser transmitted to the selected EV charging apparatus responsive to a supplemental advertisement request by the at least one user input at the at least of the display ([56, 57] and text message or coupon sent to viewer).

Claim 18.    Turner further discloses the method of claim 1, further comprising: controlling, by the processing device, transmitting selected advertisement information including a selected advertisement to the wireless communication device of the at least one user, in response to a selected advertisement request from the selected EV charging apparatus for transmission of the selected advertisement content to the wireless communication device of the at least one user, wherein the selected advertisement content is transmitted in accordance with the profile information for the at least one user ([57, 93, 102-104] and see phone and smart phone).
Claim 19.    Turner further discloses the method of claim 1, further comprising: controlling, by the processing device, transmitting, to the selected EV charging apparatus, value information for respective advertisement content available for transmission to the wireless communication device of the at least one user, in which the value information is transmitted to cause display on the display of the wireless communication device the value information with corresponding advertisement content indicated as available for transmission to the wireless communication device ([56, 57] and text message or coupon sent to viewer where coupon is interpreted as value info).
	Claim 23, 36, 37.    Turner further discloses the method of claim 1 further comprising: controlling, by the processing device, updating an energy credit or digital 
Claim 24.    Turner further discloses the method of claim 23, further comprising: controlling, by the processing device, receiving, over the communication network, the transaction information from the selected EV charging apparatus, the wireless communication device, or a server associated with the application or the website of the another entity (Fig. 1-3).
Claim 26.    Turner further discloses the apparatus of claim 25, further comprising: the display, the electric power cable and a communication device (Figs. 11-18).
Claim 28. See claims 7, 8. 

Claim 30.    Turner further discloses the apparatus of claim 25, wherein the instructions, when executed by the processor, control executing at least one application stored in the memory that causes data related to the application to be displayed on the display, wherein the at least one application includes at least one of a social media application, an email application, a text messaging application or a notepad application, and wherein the at least one application is controlled by the processing device to display the data on the display in accordance with a time when the target advertisement is displayed on the display (see text at [53]; text or email at [94, 56-58, 102-107]).
Claim 32.    Turner further discloses the apparatus of claim 25 wherein the instructions, when executed by the processor, control establishing a communication link between a communication device of the apparatus and another communication device which is external to the apparatus and has a communication range inclusive of the communication device (see wifi at [42, 45, 49], rfid at [45, 79, 80]).
Claim 33.    Turner further discloses the apparatus of claim 32, wherein the another communication device is a Wi-Fi router located a predetermined distance from the apparatus (see wifi at [42, 45, 49] where the distance is interpreted as within range).
Claim 34.    Turner further discloses the apparatus of claim 25, wherein the instructions, when executed by the processor, control transmitting, over the communication network, EV user action information identified by an identifier of at least one of the EV, a credit card account number of the at least one user or an RFID .



Claim 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (20110204847)  in view of Karner (20130151293) in view of Menendez  (20160042401) in view of in view of Wheeler (20190102850). 
Claim 20.    Turner does not explicitly disclose the method of claim 1, further comprising: controlling, by the processing device, encoding the advertisement delivery information as an encoded first block in a chain including a second encoded block of information describing charging of the EV of the at least one user at the selected EV charging apparatus, in which the encoded first block is encoded based on the second encoded block, in which the information encoded in each block of the chain includes an identifier of the EV or the at least one user of the EV associated with the information encoded.  However, Wheeler discloses using block chain to encode a variety of info ([16]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Wheeler’s use of blockchain for transmitting info to Turner’s transmitting info.  One would have been motivated to do this in order to better transmit info.
Claim 21.    Turner does not explicitly disclose the method of claim 20, further comprising: controlling, by the processing device, for each block of the chain, encoding 
Claim 22.    Turner further discloses the method of claim 21, wherein the value corresponding to the information encoded in the block is a positive value when the information encoded corresponds to: energy being supplied from the EV to the selected EV charging apparatus, the at least one user watching the target advertisement as indicated by the advertisement delivery information, the at least one user relocating the EV to another EV charging apparatus based on a utility demand command, the at least one user responding to a utility demand response command to stop or re-schedule EV charging, the charging from the selected EV charging apparatus being based on energy produced by a renewable energy source, the at least one user traveling with the EV to a predetermined location for EV charging, the at least one user not performing EV charging at a predetermined EV charging apparatus at a predetermined time, or a predetermined action of the at least one user or relating to the EV which is deemed to create a positive value outcome ([45] and see billing or crediting and user or supplied).  Turner does not explicitly disclose and a negative value when the information encoded corresponds to: charging of the EV from the selected EV charging apparatus and other 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aaa) Alexander discloses face recognition; Cornish discloses identifying:
[62]… (iii) positively identifies the vehicle (via some combination (one or more of) license plate recognition, vehicle identification number, vehicle body style/dimension recognition, credit card information and owner password)
[0094] A camera/sensor 5 may be provided, for further identification of the customer, whose electric vehicle is to be serviced.
aa) These discloses electric vehicle charging stations with cameras for identifying vehicles: Kilic [15]; Wild [0093] [99, 107] [0126]; Pursifull [26];
Karner and the other cited prior art discloses EV charging and ads;
Ma, Smith, Wheeler disclose block chain/blockchain.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.